DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This Office Action is in response to the application filed on 03/19/2020. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/19/2020 and 10/21/2021 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first rotor shaft…in mechanical communication with…the second bull gear and a second rotor shaft…in mechanical communication with…the first bull gear, as required by claim 11, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because:
The abstract uses implied language such as “An aspect includes”.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim3, 7-8 and 16 objected to because of the following informalities:
Claim 3 line 1 reads “the second is”, --the second pinion is-- is suggested.
Claim 7 line 3 reads “the circumference”, --a circumference-- is suggested.
Claim 8 line 4 reads “Ng1 is a”, --Ng1 is the-- is suggested.
Claim 8 line 6 reads “Ng2 is a”, --Ng2 is the-- is suggested.
Claim 16 line 3 reads “the circumference”, --a circumference-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 recites the limitation “a first rotor shaft arranged radially inward from the first bull gear and the second bull gear, wherein the first rotor shaft is in mechanical communication with the first rotor and the second bull gear; and  15SK-07839-US (LMS0929US) a second rotor shaft arranged radially inward from the first rotor shaft, wherein the second rotor shaft is in mechanical communication with the second rotor and the first bull gear”. However, paragraph [0036] of the specification reads “an upper bull gear 46 and a lower bull gear 48 which rotate about the axis 20. The upper bull gear 46 is located about the main rotor axis 20 and is in operable communication with the lower rotor assembly 32 by a lower rotor shaft (not shown)7SK-07839-US (LMSO929US) extending along the main rotor axis 20. The lower bull gear 48 is also located about the main rotor axis 20 and is connected to the upper rotor assembly 28 via an upper rotor shaft 44, which is arranged radially inward from the lower rotor shaft. The claim language directly contradicts the specification. It is unclear which arrangement applicant is claiming or if a different arrangement is being claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims(s) 1-7, 9-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Garcia (US 20150060596 A1).
Regarding claim 1, Garcia discloses a coaxial split torque gearbox (see Fig. 2, 26) comprising: a first pinion (see Fig. 3, 66) meshed with a first gear (78); a second pinion (82) attached to the first gear and meshed with a first bull gear (44), the first bull gear operable for transferring torque to cause a first rotor (see Fig. 1, 33; note: Fig. 1 denotes the lower rotor as 33 while the specification denotes the lower rotor as 32) to rotate (direction 34); and a third pinion (see Fig. 3, 84) attached to a second gear (80) and meshed with a second bull gear (48), the second bull gear operable for transferring torque to cause a second rotor (see Fig. 1, 28) to rotate (direction 30), the second gear being meshed with the first gear (see Fig. 3, wherein second gear 80 is meshed with first gear 78), and a number of teeth of the first gear being different than a number of teeth of the second gear (see paragraph [0018], wherein the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1; note: gear ratio is determined as the number of driven teeth divided by the number of driven teeth. In this instance, the number of teeth of the first gear being different from the second gear results in a gear ratio other than 1:1).  
Regarding claim 2, Garcia discloses a number of teeth of the first bull gear (44) is different than a number of teeth of the second bull gear (48). Paragraph [0018] reads “wherein a gear ratio between the inner spur idler 78 and the outer spur gear 80 is 1:1, however it is understood that the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1, such as where the bull gears 44, 48 are being driven at different rates or where additional gears (not shown), or ratios, are used which have a like effect to a 1:1 gear ratio.” Garcia implicitly teaches additional ratios used in combination with the first and second gears having a gear ratio other than 1:1, which includes the first and second bull gears having different number of teeth.     
Regarding claim 3, Garcia discloses a number of teeth of the second pinion (82) is different than a number of teeth of the third pinion (84). Paragraph [0018] reads “wherein a gear ratio between the inner spur idler 78 and the outer spur gear 80 is 1:1, however it is understood that the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1, such as where the bull gears 44, 48 are being driven at different rates or where additional gears (not shown), or ratios, are used which have a like effect to a 1:1 gear ratio.” Garcia implicitly teaches additional ratios used in combination with the first and second gears having a gear ratio other than 1:1, which includes the second and third pinions having different number of teeth.   
Regarding claim 4, Garcia discloses the first pinion (66) is meshed with a third gear (see Fig. 3, gear opposite of 78 about 66), and wherein the third gear is attached to a fourth pinion (see Fig. 3, pinion opposite 82 about 66) that is meshed with the first bull gear (44).  
Regarding claim 5, Garcia discloses the second pinion (82) is connected to the first gear (78) by a first connecting member (90), and wherein the third pinion (84) is connected to the second gear (80) by a second connecting member (90).
Regarding claim 6, Garcia discloses the first connecting member (90) and the second connecting member (90) each comprise a respective quill shaft (see paragraph [0020], wherein the inner shaft 70 and outer shaft 72 at least partially comprise a compliant shaft member 90).  
Regarding claim 7, Garcia discloses the first gear (78) and the second gear (80) are arranged such that a respective portion of the first gear and the second gear are radially inward from the circumference of the second bull gear (48; see Fig. 4).
Regarding claim 9, Garcia discloses the first pinion (66) is in mechanical communication with an input stage gear (see Fig. 3, 54) and an input stage pinion (104).
Regarding claim 10, Garcia discloses a coaxial rotary-wing aircraft (see Fig. 1, 10) comprising: a first rotor (33; note: Fig. 1 denotes the lower rotor as 33 while the specification denotes the lower rotor as 32) rotatable about a first axis (20) in a first direction (30) and a second rotor (28) rotatable about the first axis in a second direction (34) to provide lift; and a gearbox (see Fig. 2, 26) comprising: a first pinion (see Fig. 3, 66) meshed with a first gear (78); a second pinion (82) attached to the first gear and meshed with a first bull gear (44), the first bull gear operable for transferring torque to cause a first rotor  to rotate (see Fig. 2); and a third pinion (see Fig. 3, 84) attached to a second gear (80) and meshed with a second bull gear (48), the second bull gear operable for transferring torque to cause a second rotor to rotate (see Fig. 2), the second gear being meshed with the first gear (see Fig. 3, wherein second gear 80 is meshed with first gear 78), and a number of teeth of the first gear being different than a number of teeth of the second gear (see paragraph [0018], wherein the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1; note: gear ratio is determined as the number of driven teeth divided by the number of driven teeth. In this instance, the number of teeth of the first gear being different from the second gear results in a gear ratio other than 1:1).
Regarding claim 12, Garcia discloses a number of teeth of the first bull gear (44) is different than a number of teeth of the second bull gear (48). Paragraph [0018] reads “wherein a gear ratio between the inner spur idler 78 and the outer spur gear 80 is 1:1, however it is understood that the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1, such as where the bull gears 44, 48 are being driven at different rates or where additional gears (not shown), or ratios, are used which have a like effect to a 1:1 gear ratio.” Garcia implicitly teaches additional ratios used in combination with the first and second gears having a gear ratio other than 1:1, which includes the first and second bull gears having different number of teeth.  
Regarding claim 13, Garcia discloses a number of teeth of the second pinion (82) is different than a number of teeth of the third pinion (84). Paragraph [0018] reads “wherein a gear ratio between the inner spur idler 78 and the outer spur gear 80 is 1:1, however it is understood that the gear ratio of the inner spur idler 78 and the outer spur gear 80 could be other than 1:1, such as where the bull gears 44, 48 are being driven at different rates or where additional gears (not shown), or ratios, are used which have a like effect to a 1:1 gear ratio.” Garcia implicitly teaches additional ratios used in combination with the first and second gears having a gear ratio other than 1:1, which includes the second and third pinions having different number of teeth.  
Regarding claim 14, Garcia discloses the first pinion (66) is meshed with a third gear (see Fig. 3, gear opposite of 78 about 66), and wherein the third gear is attached to a fourth pinion (see Fig. 3, pinion opposite 82 about 66) that is meshed with the first bull gear (44).  
Regarding claim 15, Garcia discloses the second pinion (82) is connected to the first gear (78) by a first connecting member (90), and wherein the third pinion (84) is connected to the second gear (80) by a second connecting member (90).  
Regarding claim 16, Garcia discloses the first gear (78) and the second gear (80) are arranged such that a respective portion of the first gear and the second gear are radially inward from the circumference of the second bull gear (48; see Fig. 4).  
Regarding claim 17, Garcia discloses a first engine (see Fig. 1, 24) for causing a torque to be applied to the first pinion (66).  
Regarding claim 18, Garcia discloses a second engine (see paragraph [0002], wherein [a] gearbox system of a rotary wing aircraft transfers power from an engine, or multiple engines, for example, a turbine engine, to the rotor system) for causing a torque to be applied to the first pinion (66).
Regarding claim 20, Garcia discloses a translational thrust system (see Fig. 1, 40) comprising a propeller rotor (42) connected to and driven by an engine (24) via the gearbox (26; see paragraph [0015], wherein [t]he translational thrust system 40 includes a propeller rotor 42 connected to and driven by the engine 24 via the gearbox 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20150060596 A1).
Regarding claim 8, Garcia fails to disclose a number of gear and pinion teeth is defined by the following:  Nb1 * Ng1/Np1 = Nb2 * Ng2/Np2, wherein Nb1 is a number of first bull gear teeth, Ng1 is a number of first gear teeth, Np1 is a number of second pinion teeth, Nb2 is a number of second bull gear teeth, Ng2 is a number of second gear teeth, and Np2 is a number of third pinion teeth. However, it would have been obvious to one having ordinary skill in the art as of the effective filing date to provide the particular claimed ratios thereof, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). First, the velocity ratio of a pair of gears is proportional to the tooth ratio of the pair of gears, such as Ng1/Np1 above. Second, paragraph [0047] of the instant application states that “The rotational speeds of both output shafts must be identical to cause the upper rotor assembly 28 and the lower rotor assembly 32 to rotate at the same angular velocity. In other words, since the output shafts are in mechanical communication with the bull gears, the first and second bull gears must have equal but opposite angular velocities. One having ordinary skill in the art would recognize the above equation to state the equilibrium that must be obtained between the gear stages to acquire equal and opposite velocities of the bull gears. 
Regarding claim 11, Garcia fails to disclose a first rotor shaft arranged radially inward from the first bull gear and the second bull gear, wherein the first rotor shaft is in mechanical communication with the first rotor and the second bull gear; and15SK-07839-US (LMS0929US) a second rotor shaft arranged radially inward from the first rotor shaft, wherein the second rotor shaft is in mechanical communication with the second rotor and the first bull gear. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, swapping the positions of the inner shaft 70 and the outer shaft 72 of Garcia in Fig. 3, would result in the above limitations. Additionally, while this rearrangement of parts would change the rotations of the first and second rotors, this is not an unexpected result (see paragraph [0015], wherein the directions of rotation of the upper rotor assembly 28 and lower rotor assembly 32 may be reversed).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20150060596 A1) in view of Kish (US 5813292 A).
Regarding claim 19, Garcia discloses the first bull gear (44) and the second bull gear (48) are arranged in a helical configuration (see paragraph [0019], wherein while spur idlers and pinions are described and shown herein, it is to be appreciated that other configurations including helical mesh or any other parallel axis gear mesh may be utilized). Garcia fails to disclose a double-helical configuration. However, Kish teaches a double-helical configuration (see Fig. 1). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Garcia with a double-helical configuration, as taught by Kish, to provide a smoother and quieter engagement between gears; to reduce the axial thrust caused by a single-helical configuration; and to reduce the need for thrust bearings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658